         Case 2:17-cv-00220-MLH-KS Document 183 Filed 11/12/19 Page 1 of 2 Page ID #:7902



            1      Heidi L. Keefe (SBN 178960)
                   hkeefe@cooley.com
            2      Mark R. Weinstein (SBN 193043)
                   mweinstein@cooley.com
            3      Reuben H. Chen (SBN 228725)
                   rchen@cooley.com
            4      COOLEY LLP
                   3175 Hanover Street
            5      Palo Alto, California 94304
                   Telephone: (650) 843-5000
            6      Facsimile: (650) 849-7400
            7      Michael Attanasio (SBN 151529)
                   mattanasio@cooley.com
            8      COOLEY LLP
                   4401 Eastgate Mall
            9      San Diego, CA 92121
                   Telephone: (858) 550-6000
         10        Facsimile: (858) 550-6420
         11        ATTORNEYS FOR DEFENDANT
                   SNAP INC.
         12
                                      UNITED STATES DISTRICT COURT
         13
                                    CENTRAL DISTRICT OF CALIFORNIA
         14
                                               WESTERN DIVISION
         15
         16
                    VAPORSTREAM, INC.,                Case No. 2:17-cv-00220-MLH (KSx)
         17
                                  Plaintiff,          SNAP INC.’S NOTICE OF MOTION
         18                                           AND MOTION FOR
                         v.
         19                                           RECONSIDERATION OF
                    SNAP INC. d/b/a SNAPCHAT,         DEFENDANT’S MOTION FOR
         20         INC.,
                                                      SUMMARY JUDGMENT OF
         21                       Defendant.          INVALIDITY UNDER 35 U.S.C. § 101
         22                                           DATE:       January 10, 2020
                                                      TIME:       10:00 a.m.
         23                                           CTRM:       15A
                                                      JUDGE:      Hon. Marilyn L. Huff
         24
         25                                            Oral Argument Requested
         26
         27
         28
  COOLEY LLP                                                 SNAP’S NOT. OF MTN., MTN., AND MEMORANDUM
ATTORNEYS AT LAW
   PALO ALTO
                                                                ISO SNAP’S MOTION FOR RECONSIDERATION
                                                                      CASE NO. 2:17-CV-00220-MLH (KSX)
         Case 2:17-cv-00220-MLH-KS Document 183 Filed 11/12/19 Page 2 of 2 Page ID #:7903



            1      TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF
            2      RECORD:
            3              PLEASE TAKE NOTICE that on Friday, January 10, 2020, or as soon
            4      thereafter as the matter may be heard, at the James M. Carter and Judith N. Keep United
            5      States Courthouse, 333 West Broadway, San Diego, California, Defendant Snap Inc.
            6      (“Snap”) will and hereby does move the Court, pursuant to Local Rule 7-18 and the
            7      Court’s inherent power to reevaluate its rulings before and after an order is signed and
            8      entered, to reconsider its February 27, 2018 Order denying Defendant’s Motion for
            9      Summary Judgment of Invalidity under 35 U.S.C. § 101. (ECF No. 117.)
         10                This motion is based on this Notice of Motion and Motion, the accompanying
         11        Memorandum of Points and Authorities, all records and papers on file in this action,
         12        and any argument offered at any hearing on this motion. This motion is made following
         13        the conference of counsel pursuant to L.R. 7-3, which took place on November 4-5,
         14        2019.
         15         Dated: November 12, 2019                 /s/ Heidi L. Keefe
         16                                                     Heidi L. Keefe

         17                                                 Heidi L. Keefe (SBN 178960)
                                                            Mark R. Weinstein (SBN 193043)
         18                                                 Reuben H. Chen (SBN 228725)
                                                            COOLEY LLP
         19                                                 3175 Hanover Street
         20                                                 Palo Alto, CA 94304-1130
                                                            Telephone: (650)843-5000
         21                                                 Facsimile: (650)849-7400
         22                                                 Michael Attanasio (SBN 151529)
                                                            COOLEY LLP
         23                                                 4401 Eastgate Mall
         24                                                 San Diego, CA 92121
                                                            Telephone: (858) 550-6000
         25                                                 Facsimile: (858) 550-6420
         26                                                 Attorneys for Defendant,
         27                                                 Snap Inc.

         28
  COOLEY LLP                                                           SNAP’S NOT. OF MTN., MTN., AND MEMORANDUM
ATTORNEYS AT LAW
   PALO ALTO
                                                            1.            ISO SNAP’S MOTION FOR RECONSIDERATION
                                                                                    CASE NO. 2:17-00220-MLH (KSX)
